Citation Nr: 0521976	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  03-12 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1964 to May 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision from the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

The May 2002 decision denied the claim of entitlement to 
service connection for posttraumatic stress disorder.  

In September 2003, the veteran presented personal testimony 
before the RO.  A transcript of the hearing is of record.  

This case was previously before the Board.  In March 2004, 
the Board remanded the issue for further development.  
Additional development was undertaken and the issue is now 
ready for review by the Board.  

In June 2004, the veteran and his wife presented personal 
testimony before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.  


FINDINGS OF FACT

1.  All indicated relevant information and evidence necessary 
for an equitable disposition of the claim has been obtained.  

2.  The greater weight of the probative evidence shows that 
the veteran does not have posttraumatic stress disorder.  

3.  The evidence of record does not show that the veteran 
suffered from posttraumatic stress disorder related to a 
confirmed in-service stressor.  


CONCLUSION OF LAW

The veteran is not shown to suffer from posttraumatic stress 
disorder due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law on 
November 9, 2000.  It since has been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
The implementing regulations are codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2004).  

The VCAA eliminated the requirement of submitting a well- 
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim. It also requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a).  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) provided 
some collateral discussion of the general requirements 
imposed upon VA by the VCAA.  The Court noted that a VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court also specifically 
recognized that where that notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice specifically complying with sections 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, because an initial 
AOJ adjudication had already occurred.  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  In the veteran's 
case, VA notified the veteran by letter dated in September 
2001, of the evidence necessary to substantiate the claim of 
entitlement to service connection for posttraumatic stress 
disorder (PTSD).  The letter advised the veteran of the 
evidence that he was responsible for obtaining, and the 
evidence VA would provide on his behalf.  By rating decision, 
dated in May 2002, the RO denied the veteran's claim of 
entitlement to service connection for PTSD.  In February 
2002, the RO advised the veteran of what evidence was 
necessary to substantiate the claim of entitlement to service 
connection, as well as what evidence the veteran was 
responsible for obtaining, and the evidence VA would attempt 
to obtain on behalf of the veteran.  

Following the receipt of the veteran's timely Notice of 
Disagreement, the RO issued a Statement of the Case in March 
2003.  In April 2003, the veteran filed a Substantive Appeal.  
A Supplemental Statement of the Case was issued in November 
2003.  

Hence, the Board finds that, as regards the current claim, 
the veteran is not prejudiced by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

The Board observes that during the June 2004 Travel Board 
hearing before the undersigned Veterans Law Judge, the 
veteran testified that he received treatment for PTSD at the 
VA Medical Center (VAMC) in San Juan and the Veterans Center 
in Mayaguez and Ponce, Puerto Rico.  Additional evidence was 
submitted at the hearing and the veteran submitted a formal 
waiver, dated in June 2004, indicating his desire to waive 
initial RO consideration of the records submitted, as well as 
the additional identified records during the Board's hearing.  
In May 2005, VA treatment records from the San Juan VAMC were 
received and associated with the veteran's claims file.  

It appears that the records from the Mayaguez Veterans Center 
were requested in June 2004; however, they have not been 
associated with the claims file.  Although the identified 
records have not been associated with the claims file; the 
Board notes that, for reasons discussed in detail below, 
these records are not outcome determinative and a failure to 
review these records will not prejudice the veteran.  

The Board notes that there is no indication that the veteran 
or his representative, has identified, and the record does 
not otherwise indicate, any pertinent evidence that has not 
been obtained and associated with the claims file.  
Accordingly, there is no reason preventing the Board from 
proceeding to the merits of the case.  

Factual Background

The service medical records are negative for a diagnosis of 
posttraumatic stress disorder (PTSD), or any other 
psychiatric condition.  

Department of Defense (DD) Form 214 reports that the veteran 
was discharged from service in May 1966.  His military 
occupation specialty (MOS) was Supply Handler.  The veteran 
received a Vietnam Service Medal, Good Conduct Medal, and a 
Marksman Medal (Rifle M-14).  The veteran served in Vietnam 
for approximately 9 months.  

In March 1986, the veteran was injured while employed as a 
police officer in Puerto Rico.  The Special Medical Report 
from State Insurance Fund (SIF), Incorporated disclosed a 
diagnosis of generalized anxiety disorder.  The SIF 
Supplementary Report essentially stated that the emotional 
condition of severe generalized anxiety disorder left the 
veteran disabled.  

Additional records from SIF detailed the events surrounding 
the accident.  A review of these records revealed that the 
veteran intervened with a vehicle of four occupants who 
recently committed a robbery, and one of the occupants of the 
vehicle opened fire on the veteran, hitting him in the 
abdomen.  The injuries resulting form the accident were a 
bullet wound to the abdomen and severe generalized anxiety 
disorder.  

The medical reports associated with the SIF records 
consistently showed symptoms associated with generalized 
anxiety disorder.  The SIF Final Psychiatric Report, dated in 
June and July 1987, detailed the veteran's family and 
personal medical history, indicating that the veteran did not 
have a history of other illnesses.  

During the mental examination, the veteran was observed as 
being anxious and worried.  He had ideas of paranoia, as the 
veteran believed that he would be attacked; he feared going 
to pharmacies, the bank, and the gas station; noises bothered 
him; he heard voices; he experienced interrupted sleep, 
including disturbing nightmares; he felt sad, anguished, and 
worried about being unarmed; his affect was inappropriate 
with marked anxiety; there was slight lapses in his immediate 
memory; and his judgment was described as poor.  

Summarily, the SIF records and associated medical reports 
showed that the veteran was deemed disabled as a result of 
generalized anxiety disorder.  

Beginning in October 1987, the veteran received treatment 
from Dr. E. P. G. for complaints of anxiety, depression, 
interrupted sleep, and irritability.  

In April 2001, VA received the initial claim of entitlement 
to service connection for posttraumatic stress disorder 
(PTSD).  

Thereafter, in an undated correspondence, the veteran 
maintained that as a result of service in Vietnam, he 
experienced nightmares, hypervigilance, anxiety disorders, 
avoidance of crowds, and interrupted sleep.  He also 
indicated that, in addition to experiencing chills when 
confronted with memories of PTSD, he is also disturbed by 
events that took place during physical training in South 
Carolina.  

Medical records from the VA Outpatient Clinic in Mayaguez 
(also referred to as the Veterans Center), with dates 
beginning in September 2001, showed a diagnosis for 
depressive disorder (not elsewhere classified) and 
schizophrenia (not otherwise specified).  

The veteran submitted a statement in support of the claim in 
October 2001.  He argued that in December 1965, the enemy 
attacked his Company in the morning hours.  Before the attack 
occurred, the lieutenant in charge of the Company disarmed 
the veteran and other fellow servicemen, due to an 
altercation involving shots fired between two of the 
servicemen.  During the attack one of the fellow servicemen 
was wounded.  

A lay statement, authored by the veteran's wife detailed her 
observations of the veteran.  She stated that the veteran 
made her aware of his experiences in Vietnam.  As a result of 
those experiences, she maintained that the veteran avoided 
crowds and behaved suspiciously.  She finally stated that the 
veteran received treatment at the Veterans Center in Ponce, 
which reportedly helped him have a more positive interaction.  

A medical statement from the Ponce Veterans Center, dated in 
November 2001, detailed that the veteran reported that he 
experienced difficulty living a normal life, as a result of 
constant flashbacks, intrusive thoughts, anger, nightmares, 
all of which resulted in difficulty sleeping.  The author of 
the medical statement indicated that the veteran worked on 
the police force; he received counseling from the Veterans 
Center, where he talked about this military experiences; and 
that the veteran's symptoms fulfilled the Fourth Edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) criteria for 
a diagnosis of PTSD.  

On VA examination, dated in April 2002, the veteran was 
evaluated for PTSD, and the examiner noted that the claims 
file was available for review.  The examination report 
indicated that the veteran did not have any incidents of 
hospitalization on file; he received treatment from the 
Veterans Center, since 1984, and he also received treatment 
from the Mayaguez Outpatient Clinic.  

It was noted that the veteran was employed as a police 
officer, and in October 1987, the veteran was found to be 
disabled after an incident involving a robbery that resulted 
in a wound to the abdomen.  The disability associated with 
the accident was generalized anxiety disorder.  The veteran 
received police pension benefits as a result of the 
disability determination.  

During the examination, the veteran reported that while 
serving in Vietnam, he witnessed a plane carrying two 
occupants crash near his post; during an attack, an explosion 
occurred and he witnessed a fellow serviceman being carried 
away, which made him fearful.  While employed as a police 
officer, he shot and killed a man; he indicated that he 
experienced many problems as a police officer, but he never 
received treatment, and he never had any disciplinary actions 
against him.  The veteran reported that he attended church.  

Based on the veteran's history request and evaluations, the 
examiner reported that the veteran's symptoms did not fulfill 
the diagnostic criteria for PTSD as set forth in the DSM-IV.  
The alleged stressors were not verified and the stressors 
were described as insufficient.  The diagnosis was mild 
depressive disorder, not otherwise specified.  

The examiner opined that the Veterans Center counselor that 
diagnosed the veteran as having PTSD, in November 2001, did 
not have the educational training and legal authorization to 
make a medical diagnosis.  It was further noted that the 
documents contained in the claims file clearly described the 
veteran's neuropsychiatric condition as secondary to an 
incident that occurred while he was employed as a police 
officer.  With regard to the veteran's memories of Vietnam, 
the examiner noted that there was no evidence of any 
emotional effect produced by these experiences, and the 
capability to remember the Vietnam experience was not a valid 
stressor; therefore, the veteran's symptoms did not result in 
a diagnosis of PTSD.  

On private psychiatric evaluation, in April 2002, the veteran 
was evaluated by E.D., Jr., M.D., to obtain a second opinion 
pertaining to his mental health.  In connection with the 
evaluation, the veteran complained of anxiety, and 
tearfulness when he re-experienced traumatic events he lived 
while in service.  The veteran related that he initially 
sought professional help in 1987; he began to search for 
treatment after he began to have thoughts and memories of his 
days as a soldier in the Vietnam War.  He alleged that he 
served under direct fire while in Vietnam.  He experienced 
nightmares of the death of a fellow serviceman and recalled 
the details of the deaths of many of his friends; talking 
about events in Vietnam made him emotional; and television 
war scenes made him anxious.  Evaluation of the veteran's 
mental status resulted in a diagnosis of PTSD.  

A medical statement from the Ponce Veterans Center, dated in 
April 2002, reported the veteran's stressors, as alleged by 
the veteran.  Apparently, the veteran described a situation 
where a fellow serviceman and close friend was wounded and 
killed.  The veteran maintained that while engaged in combat, 
there was a point in which he was unarmed after tensions 
began to rise among the other servicemen in his Company.  
While he was unarmed, an attack ensued and he was required to 
run for his life because he was unarmed.  He was angry and 
fearful because he was unarmed.  

The veteran's treatment consisted of group therapy, with some 
individual intervention.  He complained of anger, poor sleep 
episodes, nightmares, and chills, due to thoughts of Vietnam.  
After reporting the objective findings, it was noted that 
treatment for PTSD symptoms had been present for years.  

VA treatment records, dated from October 2002 to April 2003, 
reported diagnosis of bipolar disorder and chronic PTSD.  VA 
Social Work Assessment, dated in April 2003, disclosed that 
while the veteran was employed as a police officer, the 
police department referred him to a psychiatrist, after he 
was wounded in the abdomen while working.  Since that time, 
the veteran received psychiatric treatment at several 
facilities.  

The Addendum to the VA Social Work Assessment showed that the 
veteran's combat exposure in Vietnam included witnessing 
people get wounded and killed, and specifically, he witnessed 
a fellow serviceman die.  Another traumatic experience that 
was reported by the veteran was when a lieutenant disarmed 
his Company after two of the servicemen fired shots at each 
other.  

The veteran presented personal testimony at the RO in 
September 2003.  The wife attended the hearing as a witness, 
but did not testify.  The veteran's representative argued 
that while the veteran was employed as a police officer, the 
incident that resulted in a fatal accident to another 
individual could have been avoided if the veteran received 
psychiatric treatment in 1985.  

In detailing his stressors, the veteran testified that while 
serving in Vietnam, he witnessed a plane crash and there was 
nothing that could have been done to save the occupants of 
the plane.  He also was unable to help one of his fellow 
servicemen that was in need.  The veteran also testified that 
a lieutenant disarmed the men due to rising tensions of two 
servicemen, and three days after the veteran was disarmed, an 
attack ensued and the veteran was force to run.  He testified 
that after discharge, he initially sought psychiatric 
treatment in 1985.  

In June 2004, a medical statement from the Ponce Veterans 
Center detailed the veteran's account of the time he spent in 
Vietnam.  The veteran related that he was involved in combat; 
however, there was an incident where he did not have a weapon 
to use during combat.  The medical statement also noted his 
employment as a police officer, where he carried a gun and 
wore a uniform.  After he discontinued his employment as a 
police officer, reportedly, his trauma, associated with being 
unarmed, began.  He also complained of fears, panic, anxiety, 
and intrusive thoughts.  He also experienced an aggressive 
behavior type of anger.  It was noted that he continued to 
experience anger outbursts, anxiety, and panic episodes with 
decreased intensity.  The Veterans Center counselor planned 
to continue treatment on a weekly basis.  

VA treatment records, dated through March 2004, showed a 
summary of problems, which listed a diagnosis for PTSD and 
bipolar affective disorder (not otherwise specified).  
Throughout these treatment records, the veteran complained of 
depression, anxiety, and nightmares.  The records also 
reported that the veteran received treatment for PTSD.  

In June 2004, the veteran and his wife presented personal 
testimony during a Travel Board hearing before the 
undersigned.  At the beginning of the hearing, the veteran 
identified outstanding treatment records, and the undersigned 
noted that the records had not been obtained, and stated on 
the record that the RO would be instructed to obtain the 
outstanding records from the Mayaguez Veterans Center and the 
VAMC in San Juan.  

The veteran testified that there was an incident that 
occurred while serving in Vietnam, where the Company 
lieutenant disarmed the servicemen for their own safety, and 
after they were disarmed, the Company was attacked.  As a 
result of the attack occurring while the veteran was 
disarmed, he was forced to run for his life.  In doing so, he 
noticed one of his fellow servicemen in need; however instead 
of stopping to help the serviceman, the veteran continued to 
run.  

When asked how the referenced attack occurred, the veteran 
indicated that a group of suicide soldiers blew up some of 
the vehicles.  The veteran indicated that this incident was 
his principal stressor.  The additional stressor involved an 
August 1965 plane crash, in which he witnessed the crash 
within close proximity to him.  The veteran testified that he 
tried to assist the occupants of the plane by going to their 
rescue; however, when they arrived at the scene of the crash, 
the plane was in pieces, and the only remains of the 
occupants were burned clothing.  The veteran's wife testified 
that the veteran suffered from nightmares and there were 
times that he awakened sweaty.  It would take him a long time 
to fall asleep again.  

At the conclusion of the hearing, the veteran submitted 
additional evidence, as well as a formal waiver, which 
effectively waived initial RO consideration of the 
outstanding treatment records that were identified at the 
beginning of the hearing.  

In March 2005, the Board received English translated, Spanish 
written documents that were previously of record.  These 
documents detailed the contents of the private treatment 
records from DR. E.P.G.; the veteran's October 2001 statement 
in support of the claim; as well as his wife's statement; and 
records from State Insurance Fund, Incorporated.  These 
records were discussed above in chronological order.  

Thereafter, additional records were received from the San 
Juan VAMC in May 2005.  These records, which are dated 
through May 2005, revealed complaints of persistent thoughts 
and nightmares of Vietnam.  Summarily, the records noted that 
the veteran attended group therapy sessions at the Ponce 
Veterans Center.  A computerized summary of the veteran's 
illnesses listed a diagnosis of PTSD and bipolar disorder.  

Law and Regulations

Applicable law provides that service connection will be 
granted if it is shown a particular disease or injury 
resulting in disability was incurred or aggravated during 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

A "determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), and a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f) (2004).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2003).  

If the claimed stressor is unrelated to combat, a veteran's 
lay testimony regarding the inservice stressor is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by "credible supporting evidence."  See 
Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  

Analysis

The veteran and his representative essentially maintain that 
the veteran suffers from PTSD as a result of his service in 
the Republic of Vietnam. Applicable law provides that service 
connection will be granted if it is shown a particular 
disease or injury resulting in disability was incurred or 
aggravated during active duty.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

The service medical records are negative for posttraumatic 
stress disorder (PTSD).  The veteran initially claimed 
entitlement to service connection for PTSD in April 2001.  
The veteran does not allege that he received treatment for 
PTSD while in service.  The first medical record that 
contains a diagnosis of PTSD is dated in November 2001.  

The Board does not dispute the existence of a psychiatric 
disorder; however, the Board does dispute the existence of a 
PTSD diagnosis that meets the criteria set forth in the DSM-
IV, and that has been established by competent medical 
evidence.  In March 1986, the veteran was involved in a 
shooting, while working as a police officer.  The medical 
records show that the veteran was diagnosed with generalized 
anxiety disorder in 1987, as a result of the shooting 
accident that happened while he was employed as a police 
officer.  Private treatment records show that in 1988, the 
veteran continued to have symptoms and complaints associated 
with anxiety.  

In November 2001, a statement from the Ponce Veterans Center, 
authored by a counselor, indicated that the veteran received 
treatment for symptoms associated with PTSD and that the 
symptoms met the DSM-IV criteria for a diagnosis of PTSD.  

On VA examination dated in April 2002, after noting that the 
claims file was reviewed, the examiner, a medical doctor, 
stated that the veteran did not fulfill the diagnostic 
criteria for PTSD, based on military service.  The diagnosis 
was mild depressive disorder, not otherwise specified, with a 
Global Assessment of Functioning Score (GAF) of 75.  

It was also noted that a counselor, not a medical doctor or 
one with the requisite training to render such an opinion, 
rendered the opinion of the Ponce Veterans Center.  VA 
treatment records show that the computerized list noted both 
PTSD and bipolar disorder as two of the veteran's health 
problems; however, these records are apparently based on the 
veteran's own account of his medical history.  There were no 
objective findings to support the diagnosis.  

The provisions of 38 C.F.R. § 3.304 specifically require that 
PTSD be diagnosed in accordance with 38 C.F.R. § 4.125(a) 
(2004), which in turn requires that any diagnosis of a mental 
disorder conform to DSM- IV.  

The Court has held on a number of occasions that a medical 
opinion premised upon a patient's own unsubstantiated 
reported history is of no probative value.  See Reonal v. 
Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 Vet. 
App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 229, 
233 (1993).  

The record shows that the November 2001 diagnosis of PTSD was 
not based on a review of the claims file and the individual 
who rendered the opinion was not a medical doctor.  The April 
2002 VA examination, reported that the examiner, a medical 
doctor, reviewed the claims file before rendering an opinion 
as to the diagnosis.  Because the VA examiner, a medical 
doctor, reviewed the claims file and offered reasons and 
bases for the opinion, not solely based on the veteran's own 
account, the Board finds that the April 2002 VA examination 
has more probative value than the medical statements from the 
Veterans Center and the VA treatment records from the VAMC in 
San Juan.  See, e.g. Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value].  

Based on the foregoing, the Board finds that the veteran has 
not established the existence of competent medical evidence 
of PTSD.  Even if the veteran's medical record contained 
competent medical evidence of a PTSD diagnosis, the veteran 
has not been shown to have combat service and the veteran's 
alleged stressor has not been verified.  Service connection 
for PTSD requires medical evidence of a PTSD diagnosis and a 
link between the current PTSD symptoms and an in-service 
stressor.  Because a diagnosis of PTSD has not been 
established, the Board will discontinue the analysis here.  

To the extent that the veteran continues to contend that he 
has PTSD as result of experiencing stressors in service, it 
is now well established that lay persons without medical 
training, such as the veteran and the Veterans Center 
counselor, are not qualified to render medical opinions 
regarding the diagnosis and etiology of disorders and 
disabilities.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); 
see also 38 C.F.R. § 3.159(a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for PTSD.  The benefit sought on appeal is 
accordingly denied.  

As a final note, the Board acknowledges that during the 
Travel Board hearing, discussed above, the veteran identified 
records in the possession of the Veterans Center at Mayaguez 
that apparently have not been associated with the claims 
file.  However, the Board is not required to remand the issue 
for development that would not tend to change the outcome of 
the decision.  The failure to carry out such required 
development under those circumstances is nonprejudicial error 
under 38 U.S.C.A. § 7261(b) (in conducting review of BVA 
decision, the Court shall take due account of the rule of 
prejudicial error); cf. Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (stating "strict adherence [to the law] does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case.  Such adherence would result in this Court's 
unnecessarily imposing additional burdens on the BVA and [the 
Secretary] with no benefit flowing to the veteran").  Because 
the law, not the evidence, controls the outcome of this 
appeal, further expenditure of VA's resources is not 
warranted, and there was no prejudice to the veteran in 
proceeding to consider the claim.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

Because the Board finds that the preponderance of the 
evidence establishes that the veteran's medical record lacks 
a competent medical diagnosis of PTSD, entitlement to service 
connection for PTSD is not warranted, and the reasonable 
doubt doctrine is not for application.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for posttraumatic stress 
disorder is denied.  



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


